Citation Nr: 1547075	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 20 percent for cervical strain with scoliosis.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease (DJD), status post reconstruction.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee status post meniscal tear arthroscopy.

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable disability rating for thoracic scoliosis and lumbar spondylolisthesis at L5.

7.  Entitlement to an initial compensable disability rating for status post right hand boxer's fracture.

8.  Entitlement to an initial compensable disability rating for right foot heel spur.

9.  Entitlement to an initial compensable disability rating for right hand little finger laceration scar.

10.  Entitlement to an initial compensable disability rating for right arm scar.

11.  Entitlement to an initial compensable disability rating for left arm scars.

12.  Entitlement to an initial compensable disability rating for left knee scars status post arthroscopy.

13.  Entitlement to an initial compensable disability rating for right knee status post surgeries.

14.  Entitlement to an initial compensable disability rating for bilateral foot dermatitis.

15.  Entitlement to an initial compensable disability rating for tension headaches.

16.  Entitlement to service connection for a traumatic brain injury (TBI), status post head trauma.

17.  Entitlement to service connection for bilateral hearing loss

18.  Entitlement to service connection for a right shoulder condition.

19.  Entitlement to service connection for a left shoulder condition.

20.  Entitlement to service connection for a right ankle condition.

21.  Entitlement to service connection for a left ankle condition.

22.  Entitlement to service connection for a left foot condition.

23.  Entitlement to service connection for status post left calf gastrocnemius tear.

24.  Entitlement to service connection for allograft Achilles tendon graft.

25.  Entitlement to service connection for dyshidrotic eczema.

26.  Entitlement to service connection for chronic fatigue.

27.  Entitlement to service connection for costochondritis.

28.  Entitlement to service connection for a bilateral eye condition.

29.  Entitlement to service connection for balance issues (vestibular radiopathy).

30.  Entitlement to service connection for low vitamin D.

31.  Entitlement to service connection for excessive sweating.


REPRESENTATION

Veteran represented by:	Patricia E. Roberts, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in August 2011 and September 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Veteran's attorney submitted a brief, an October 2009 non-VA neuropsychological evaluation report, and a July 2012 non-VA psychological evaluation report.  In correspondence dated March 2014, the Veteran's attorney contended that the statement of the case (SOC) that was issued in January 2014 does not indicate that the October 2009 and July 2012 medical reports were considered when the AOJ reviewed the Veteran's claims for service connection for a TBI and an increased rating for PTSD.  To this point, the Board finds it highly probative that the July 2012 report is not referenced within the body of the SOC.  Thus, because there is relevant evidence that was not addressed in the January 2014 SOC, the Board finds that it has no alternative but to remand these issues so that they may be considered.  

In addition, in light of the Veteran's attorney's March 2015 statement that the Veteran has additional evidence to submit regarding the remainder of the claims on appeal, the Board finds that these claims must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, any additional records of his relevant medical treatment by non-VA clinicians that he wants VA to consider in connection with his appeal.  All development efforts should be documented and obtained records should be associated with the claims file.  Any negative responses should be associated with the claims file.

2.  After completing the above development, and any additional development as may become necessary, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case that reflects consideration of all the relevant evidence of record, including the 2009 and 2012 medical reports that formed a basis for this remand.   Provide the Veteran an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

